Citation Nr: 0943349	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1953.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating 
decision that denied service connection for a lung disability 
and for a heart disability.  The Veteran timely appealed.

In March 2009, the Veteran and his niece testified during a 
hearing before the undersigned at the RO.  During the 
hearing, the Veteran submitted additional evidence and waived 
initial consideration of the evidence by the RO.  

In April 2009, the Board remanded the matters for additional 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

In April 2009, the Board remanded these matters for purposes 
of assisting the Veteran to obtain evidence pertinent to his 
claims; for the Veteran to undergo a VA examination, and for 
the examiner to opine as to the likelihood that any currently 
diagnosed lung disability is related to the Veteran's active 
service.

Specifically, the Veteran was asked to complete an 
authorization form for the RO or AMC to obtain a copy of the 
Veteran's 1966 physical examination for federal employment 
from the Defense Depot in Memphis, Tennessee; and to 
associate the records in the claims file.  Although the 
Veteran submitted an authorization for release of all 
treatment records in July 2009, the Veteran did not list 
Defense Depot in Memphis, Tennessee, as a source of 
information for the year 1966.  Moreover, even though the 
Veteran submitted authorization to obtain records from 
"Baptist East" and Methodist North", there was no attempt 
to obtain additional treatment records identified by the 
Veteran.  The Board notes that the VA examiner in September 
2009 found "insufficient documentation" in the claims file 
to support the Veteran's claim for service connection.  Under 
the circumstances, Stegall requires that this case be 
remanded for compliance with the prior remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After obtaining any necessary 
information and authorization from the 
Veteran, attempt to obtain the Veteran's 
treatment records from "Baptist East" 
and "Methodist North".  Also request 
that the Veteran provide the necessary 
information and authorization to obtain 
the 1966 physical examination for federal 
employment from the Defense Depot in 
Memphis, Tennessee.  All records obtained 
should be associated with the claims 
file.  

2.  If, and only if, additional pertinent 
records are obtained, return the claims 
folder to the September 2009 examiner to 
determine the etiology of any lung 
disability found to be present; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such lung disability 
either had its onset in service, or is 
the result of disease or injury incurred 
or aggravated during service or within 
the first post-service year, as reported 
by the Veteran. 

If the examiner determines that the 
Veteran has any lung disease related to 
service, any current heart disorder 
should also be identified.  For any heart 
disease identified, the examiner should 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that it was caused or aggravated by 
the lung disease.  If aggravated, the 
examiner should identify what portion of 
current heart disability owes its 
etiology to the lung disease.  

The examiner should provide a rationale 
for the opinions.  The Veteran's claims 
file, to include a copy of this REMAND, 
should be provided to the examiner.  
Specifically, the examiner should 
reconcile any opinion with the service 
treatment records, and with the September 
2009 VA examination report. 

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on appeal 
for service connection for a lung 
disability and for a heart disability.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



